                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RESHAWN M. LUNSFORD,                            )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00079
v.                                              )          JUDGE RICHARDSON
                                                )
DAVIDSON COUNTY SHERIFF’S                       )
OFFICE, et al.,                                 )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 30), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       Here, the Magistrate Judge recommends that Defendants Ramsey and Jones be afforded

qualified immunity and that their Motion to Dismiss (Doc. No. 10) be granted. The Report and

Recommendation is ADOPTED AND AFFIRMED, and Defendant Ramsey and Jones’s Motion
to Dismiss (Doc. No. 10) is GRANTED. All claims against Ramsey and Jones are DISMISSED,

and the stay of discovery in this action is lifted.

        IT IS SO ORDERED.


                                                          ___________________________________
                                                          ELI RICHARDSON
                                                          UNITED STATES DISTRICT JUDGE




                                                      2
